PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,233,454
Issue Date: March 19, 2019
Application No. 15/287,660
Filing or 371(c) Date: October 6, 2016
Attorney Docket No. 062195-486542 





:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed June 30, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The applicant submitted a deficiency payment of $4,320.00 with the request on May 6, 2022, however, the total deficiency amount is $4.570.00; therefore, an additional amount of
$250.00 will be charged to the deposit account as authorized in the request filed June 30, 2022.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 




/JONYA SMALLS/Lead Paralegal Specialist, OPET